Case
 Case1:19-mj-00975-SJB
      1:19-mj-00975-SJB
     Case                Document
                          Document
          8:00-cr-00605-PJM       61 Filed
                             Document Filed
                                       19-110/23/19
                                            10/23/19  Page
                                                       Page53of
                                              Filed 10/28/19  of24
                                                                 18PageID
                                                              Page  1 PageID
                                                                      of 14 #: 3
                                                                               27




                                  EXHIBIT A




                                                                               USCA2 5
Case
 Case1:19-mj-00975-SJB
      1:19-mj-00975-SJB
     Case                Document
                          Document
          8:00-cr-00605-PJM       61 Filed
                             Document Filed
                                       19-110/23/19
                                            10/23/19  Page
                                                       Page64of
                                              Filed 10/28/19  of24
                                                                 18PageID
                                                              Page  2 PageID
                                                                      of 14 #: 4
                                                                               28




                                                                               USCA2 6
  Case
   Case1:19-mj-00975-SJB
        1:19-mj-00975-SJB
       Case                Document
                            Document
            8:00-cr-00605-PJM       61 Filed
                               Document Filed
                                         19-110/23/19
                                              10/23/19  Page
                                                         Page97of
                                                Filed 10/28/19  of24
                                                                   18PageID
                                                                Page  3 PageID
                                                                        of 14 #: 7
                                                                                 31
                                                                               \-/    :.
                                                                                                  -Rt-L
           I                                                                               EE    ilIM
                                                                                           TTTFD ECEI|E
     un
RJK USAO   #2OOO   po   /?ZZ
                                                                                      Dtc 2 d""iilb"6"'""
                               IN TIIE UI\TITED STATES DISTRICT COTJRT                     ATOfGffidrl.T
                                  FOR THE DISTRICT OF MARYLAIID                      clIE(ll&og?iEf ocurr
                                                                                       EINETAIAEII,|O
                                                                              .l?                           Ernv

TJIYITED STATES OF               AMERICA
                                                                 CRTMTNALN#u|oocR0605
                        v                                        @ank Fraud, 18 U.S.C. $ 1344;
                                                                 Aiding & Abetting, 18 U.S.C. $ 2)
ADETUBOKUN A. ADESIOYE

                                                     ...oOo...

                                                 INDICTMENT

                                                  COUNT ONE

       The Grand Jury for the District of Maryland charges that:

       1.               At all times relevant to this Indictnent, Huntingdon National Bank and First

Union Bank were financial institutions the deposits of which were insured by the Federal Deposit

lnsurance Corporation.

       2.               On or about October 1999, in District of Maryland and elsewhere, the defendant,

                                        ADETUBOKUN A. ADESIOYE,

did knowingly execute, and attempt to execute, a scheme and artifice to defraud a financial

institution, and to obtain moneys, assets. securities and other property orvned by, and under the

custody and control of, a financial institution, by means of false and fraudulent pretenses,

representations and promises; by depositing five counterfeit cashier's checks drawn on

Huntingdon National Bank to a banii account in the name of Ave Marshall at First Union Bank,

and withdrawing proceeds of the counterfeit checks.

l8 u.s.c. $ 1344
l8 u.s.c. $ 2




                                                                                                                   4
                                                                                     LC20


                                                                                                           USCA2 9
Case
 Case1:19-mj-00975-SJB
       1:19-mj-00975-SJB
     Case              I Document
                           Document
           8:00-cr-00605-PJM      6 1Filed
                              Document Filed
                                           10/23/19
                                        19-1 10/23/19Page
                                                       Page108of
                                              Filed 10/28/19   of24
                                                              Page18PageID
                                                                    4 PageID
                                                                      of 14 #:832



                                            COTJNTTWO

        1.     At all times relevant to this Indictnent, First Union Bank and First Union

National Bank of Georgia were financial instiotions the deposits of which were insured by the

Federal Deposit Insurance Corporation.

       2.      ln or about October 1999, in District of Maryland and elsewhere, the defendant,

                                  ADETT'BOKTJN A. ADESIOYE,

did knowingly execute, and attempt to execute, a scheme and artifice to defraud a financial

institution, and to obtain moneys, assets, securities and other property owned by, and under the

custody and control   of   a financial institution, by means   of false and fiaudulent pretenses,

representations and promises; by depositing a counterfeit check drawn on the account Morris           &
Schneider, P.C. at First Union National Bank of Georgia of in the amount of $24,620.00 to a

bank account in the name of Ameerah N. Bridges at First Union Bank, and withdrawing proceeds

of the counterfeit check.

18 U.S.C. $ 1344
18 U.S.C. $ 2




                                                    2




                                                                                                    USCA2 10
Case
 Case1:19-mj-00975-SJB
       1:19-mj-00975-SJB
     Case                Document
                           Document
           8:00-cr-00605-PJM      6 1Filed
                              Document Filed
                                           10/23/19
                                        19-1 10/23/19Page
                                                       Page119of
                                              Filed 10/28/19   of24
                                                              Page18PageID
                                                                    5 PageID
                                                                      of 14 #:933



                                        COUNT THREE

         1.    At all times relevant to this lndictment, First Virginia Bank-Maryland was      a

filancial institution the deposits of which were insured by the Federal Deposit Insurance

Corporation.

         2.    In or about October 1999, in District of Maryland and elsewhere, the defendant,

                                ADETUBOKUN A. ADESIOYE,

did knowingly execute, and attempt to execute, a scheme and artifice to defraud a financial

institution, and to obtain moneys, assets, securities and other property owned by, and under the

custody and control of, a financial institution, by means of false and fraudulent pretenses,

representations and promises; by depositing a counterfeit check drawn on the account ofBrerman

Title Company at First Virginia Bank-Maryland in the amount of $23,216.00 to      a bank account


in the name of Daryl C. Wallace at Allfirst Bank, and withdrawing proceeds of the counterfeit

check.

l8 u.s.c. $ 1344
l8 u.s.c. $ 2




                                                 3




                                                                                               USCA2 11
Case
Case1:19-mj-00975-SJB
     1:19-mj-00975-SJB
     Case             \ Document
                         Document
          8:00-cr-00605-PJM      61 Filed
                                    Filed
                             Document     10/23/19
                                       19-110/23/19  Page
                                                      Page12
                                                           10of
                                              Filed 10/28/19  of24
                                                             Page18PageID
                                                                   6 PageID
                                                                     of 14 #:10
                                                                             34



                                           COUNT FOTJR

         The Grand Jury further charges that:

         1.       At all times relevant to this Indictuent, First Virginia Bank-Maryland was a

financial institution the deposits of which were insured by the Federal Deposit lnsurance

Corporation.

         2.       In or about October 1999, in District of Maryland and elsewhere, the defendan!

                                  ADETUBOKUN A. ADESIOYE,

did knowingly execute, and attempt to execute, a scheme and artifice to defraud a financial

institution, and to obtain moneys, assets, securities and other property owned by, and under the

custody and control of, a financial institution, by means offalse and fraudulent pretenses,

representations and promises; by depositing a counterfeit check drawn on the account ofBrennan

Title Company at First Virginia Bank-Maryland in the amount of $24,100.15 to a bank account

in the name of Tosha J. Smith at Bank of America, and withdrawing proceeds olthe counterfeit

check.

l8 u.s.c. $ 1344
l8 u.s.c. $ 2


                                                                A.B TTAGLIA
                                                           ted States Attomey
           DrI   I . \ ri^




  SIGNATURE
  REDACTED
Date: December 20. 2000




                                                   4




                                                                                              USCA2 12
t\
      Case
      Case1:19-mj-00975-SJB
           1:19-mj-00975-SJB
           Case               Document
                               Document
                8:00-cr-00605-PJM      61 Filed
                                          Filed
                                   Document     10/23/19
                                             19-110/23/19  Page
                                                            Page13
                                                                 11of
                                                    Filed 10/28/19  of24
                                                                   Page18PageID
                                                                         7 PageID
                                                                           of 14 #:11
                                                                                   35
                                   v
                                                                                                July   3   1, 2000
     @'"o    #2000R001 109


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND


     UNITED STATES OF AMERICA
                                                               CRIMINAL NO.            kt.0o-o
                    v                                          (Conspiracy, 18 U.S.C. $ 371;
                                                               Bank Fraud, 18 U.S.C. $ 13aa;
     ABETUBOKUN A. ADESIOYE,                                   Aiding & Abetting, 18 U.S.C. $ 2)
     DAWN L. HALL,
     SHAWN M. RAPHAEL,
     OLUWAYINKA A. TAIWO and
     YETUNDE F. OGUNYANKIN

                                                   ...oOo...

                                               INDICTMENT

                                               COUNT ONE

            The Grand Jury for the District of Maryland charges that:

                                                Introduction

            At all times relevant to this indictment:

            1.       DAWN L. HALL was employed          as a bank teller   by Crestar Bank (also known        as


     SunTrust Bank) in Olney, Maryland and Shady Grove, Maryland.

            Z.       OLUWAYINKA A. TAIWO was employed               as a bank teller by Crestar Bank


     (also known as Suntrust Bank) in Greenbelt, Maryland.

            3.       SHAWN M. RAPHAEL was employed             as a bank teller by Crestar Bank (also


     known as Suntrust Bank) in Calverton, Maryland.

            4.       Crestar Bank (also known as SunTrust Bank) was a financial institution the

     deposits of which were insured by the Federal Deposit lnsurance Corporation.




                                                                                                           USCA2 13
i    Case
     Case1:19-mj-00975-SJB
          1:19-mj-00975-SJB
          Case               Document
                              Document
               8:00-cr-00605-PJM      61 Filed
                                         Filed
                                  Document     10/23/19
                                            19-110/23/19  Page
                                                           Page14
                                                                12of
                                                   Filed 10/28/19  of24
                                                                  Page18PageID
                                                                        8 PageID
                                                                          of 14 #:12
                                                                                  36




           5.      Chely Chase Bank was a financial institution the deposits of which were insured

    by the Federal Deposit lnsurance Corporation.

           6.      First Commonwealth Federal Credit Union was a federal credit union the deposits

    of which were insured by the National Credit Union Share Insurance Fund.

           7.      State Employees Credit Union of Maryland was a financial institution the deposits

    of which were insured by the National Credit Union Share Insurance Fund.

           8.      Commonwealth One Federal Credit Union was a financial institution the deposits

    of which were insured by the National Credit Union Share Insurance Fund.

           9.      Andrews Federal Credit Union was a financial institution the deposits of which

    were insured by the National Credit Union Share lnsurance Fund.

                                                 Charge

           10.     From in or about March 2000 until in or about July 2000, in the District of

    Maryland and elsewhere, the defendants,

                                   ABETUBOKUN A. ADESIOYE,
                                        DAWN L. HALL,
                                      SHAWN M. RAPHAEL,
                                   OLUWAYINKA A. TAIWO and
                                   YETUNDE F. OGUNYANKIN,

    together with other persons known and unknown to the grand jury, did knowingly and     willfully

    combine, conspire, confederate and agree to commit an offense against the United States, that is:

                  knowingly to execute, and attempt to execute, a scheme and artifice to
                  defraud a financial institution; and to obtain moneys, assets, securities and
                  other property owned by, and under the custody and control of, a financial
                  institution, by means of false and fraudulent pretenses, representations and
                  promises, in violation of 18 U.S.C. $ 1344.




                                                    a
                                                    Z




                                                                                                  USCA2 14
 Case
 Case1:19-mj-00975-SJB
      1:19-mj-00975-SJB
      Case               Document
                          Document
           8:00-cr-00605-PJM      61 Filed
                                     Filed
                              Document     10/23/19
                                        19-110/23/19  Page
                                                       Page15
                                                            13of
                                               Filed 10/28/19  of24
                                                              Page18PageID
                                                                    9 PageID
                                                                      of 14 #:13
                                                                              37




                                Manner and Means of the Conspirac)'

       11.     It was apart of the conspiracy that the conspirators would and did obtain checks

issued by Crestar Bank (also known as Suntrust Bank) on bank accounts of other persons

("fraudulent checks").

       t2.     It was further   a   part of the conspiracy that the conspirators would and did   fillout

fraudulent checks, forge signatures on them, and deposit them into financial institution bank

accounts controlled by the conspirators and by persons working with them.

       13.     It was further apart of the conspiracy that the conspirators and persons working

with them would and did withdraw money from bank accounts into which the fraudulent checks

were deposited.

                                                Overt Acts

       In the course of and in furtherance of the conspiracy, and to effect the objects thereof, the

following overt acts, among others, were committed in the District of Maryland and elsewhere:

       14.     On or about March 22,2000, SHAWN M. RAPHAEL issued fraudulent checks

on the Crestar bank account of Louis Beckett and gave them to a co-conspirator in Calverton,

Maryland.

       15.     On or about March 24,2000, a fraudulent check issued on the account of Louis

Beckett was written in the amount of $18,762.00 and deposited to a bank account in the name           of

Chandra Renee Norton at SunTrust Bank in Waldorf, Maryland.

       16.     On or about March 29,2000, a fraudulent check issued on the account of Louis

Beckett was written in the amount of $48,735.00 and deposited to a bank account in the name           of

Raymond W. Taylor at Chevy Chase Bank in Rockville, Maryland.




                                                     3
                                                                                                    USCA2 15
     Case
     CaseCase
          1:19-mj-00975-SJB
           1:19-mj-00975-SJB  Document
                              Document
               8:00-cr-00605-PJM       61 Filed
                                  DocumentFiled
                                            19-110/23/19
                                                 10/23/19  Page
                                                           Page16
                                                   Filed 10/28/1914Page
                                                                   of
                                                                    of24
                                                                       1810
                                                                         PageID
                                                                           PageID
                                                                            of 14 #:14
                                                                                    38
c
                                                                                 V
            17.      On or about April   i,   2000, a withdrawal was made of $2,500 from a bank account

    in the name of Raymond W. Taylor at Chevy Chase Bank in Springdale, Maryland.

            18.      On or about April 1, 2000, a withdrawal was made of $2,500 from a bank account

    in the name of Raymond W. Taylor at Chevy Chase Bank in Lanham, Maryland.

            19.      On or about   April4,    2000,   OLUWAYINKA A. TAIWO issued fraudulent

    checks on the Crestar bank accounts of       Ovrill Simmons   and Jewel Estes and gave them to


    ABETUBOKUN A. ADESIOYE in Greenbelt, Maryland.

           20.       On or about   April4,    2000, a fraudulent check issued on the bank account of Jewel
                                                                                                                t/
    Estes was written in the amount of $18,637.67 and deposited to a bank account in the name           of

    Kenishce Marchaman at First Commonwealth Credit Union in Pennsylvania.

           21.       On or about April 5, 2000, a fraudulent check issued on the bank account of Jewel

    Estes was written in the amount    of $35,850.00 and deposited to a bank account in the name of

    Ramona Person at State Employees Credit Union of Maryland.

           22.       On or about April   i4,   2000, a fraudulent check issued on the bank account   of

    Ovrill Simmons was written in the amount of $20,450.00         and deposited to an account in the


    name of Mia Nixon at Chevy Chase Bank.

           23.       On or about April 18, 2000, a withdrawal was made of $5,000 from an account in

    the name of Mia Nixon at Chevy Chase Bank in Bowie, Maryland.

           24.       On or about April 18, 2000, a withdrawal was made of $3,000 from an account in

    the name of Mia Nixon at Chevy Chase Bank in Laurel, Maryland.

           25.       On or about Apir|25,2000, a fraudulent check issued on the account of Ovrill

    Simmons was written in the amount of $22,800.00 and deposited to a bank account in the name
                                                                                                               /
    of Willie   Armstrong at Commonwealth One Federal Credit Union in Alexandria, Virginia.



                                                          4
                                                                                                          USCA2 16
 Case
 CaseCase
      1:19-mj-00975-SJB
       1:19-mj-00975-SJB  Document
                          Document 61 Filed
                                      Filed
                                        19-110/23/19
                                             10/23/19  Page
                                                       Page1715Page
                                                               of
                                                                of24
                                                                   1811
                                                                     PageID
                                                                       PageID
                                                                        of 14 #:15
                                                                                39
           8:00-cr-00605-PJM  Document         Filed 10/28/19
                                                                     v
       26.    On or about May 24,2000, a fraudulent check issued on the account of Owill

Simmons was written in the amount of $28,975.00 and deposited to a bank account in the name

of Shanelda Latrese Countiss at Andrews Federal Credit Union in Suitland, Maryland.

       27.    On or about June 1, 2000, DAWN L. HALL had a telephone conversation with

OLUWAYINKA A. TAIWO.

       28.    On or about July 18, 2000, ABETUBOKUN A. ADESIOYE had a telephone

conversation with DAWN L.   HALL.

       29.    On or about July 19, 2000, YETUNDE F. OGUNYANKIN picked up fraudulent

checks at SunTrust Bank in Calverton, Maryland.

       30.    On or about July 20, 2000, ABETUBOKUN A. ADESIOYE had a telephone

conversation with DAWN L.   HALL.

18 U.S.C. $ 371




                                              5
                                                                                        USCA2 17
 Case
 CaseCase
      1:19-mj-00975-SJB
       1:19-mj-00975-SJB  Document
                          Document
           8:00-cr-00605-PJM       61 Filed
                              DocumentFiled
                                        19-110/23/19
                                             10/23/19  Page
                                                       Page18
                                               Filed 10/28/1916Page
                                                               of
                                                                of24
                                                                   1812
                                                                     PageID
                                                                       PageID
                                                                        of 14 #:16
                                                                                40
                                     \./                                      Y

                                                COUNT TWO

            The Grand Jury fuither charges that:

             1.        Paragraphs 1 through 30 of Count One of this Indictment are incorporated herein

as   if   set forth   in full.

            2.         On or about March 29,2000, in District of Maryland, the defendants,

                                      ABETUBOKUN A. ADESIOYE,
                                          DAWN L. HALL and
                                         SHAWN M. RAPHAEL,

did knowingly execute, and attempt to execute, a scheme and artifice to defraud a financial

institution, and to obtain moneys, assets, securities and other property owned by, and under the

custody and control of, a financial institution, by means of false and fraudulent pretenses,

representations and promises; by depositing a fraudulent Crestar Bank check in the amount        of

$48,735.00 to a bank account in the name of Raymond W. Taylor at Chevy Chase Bank in

Rockville, Maryland.

18 U.S.C. $ 1344
18 U.S.C. $ 2




                                                       5
                                                                                                  USCA2 18
     Case
     CaseCase
          1:19-mj-00975-SJB
           1:19-mj-00975-SJB  Document
                              Document
               8:00-cr-00605-PJM       61 Filed
                                  DocumentFiled
                                            19-110/23/19
                                                 10/23/19  Page
                                                           Page19
                                                   Filed 10/28/1917Page
                                                                   of
                                                                    of24
                                                                       1813
                                                                         PageID
                                                                           PageID
                                                                            of 14 #:17
                                                                                    41
a                                        v

                                                    COUNT THREE

                The Grand Jury further charges that:

                 1.        Paragraphs 1 through 30 of Count One of this Indictment are incorporated herein

    as   if   set forth   in full.

                2.         On or about April 5, 2000, in District of Maryland, the defendants,

                                           ABETUBOKUN A. ADESIOYE,
                                              DAWN L. HALL and
                                            OLUWAYINI(A A. TAIWO,

    did knowingly execute, and attempt to execute, a scheme and artifice to defraud a financial

    institution, and to obtain moneys, assets, securities and other property owned by, and under the

    custody and control of, a financial institution, by means of false and fraudulent pretenses,

    representations and promises; by depositing a fraudulent Crestar Bank check in the amount        of

    $35,850.00 to a bank account in the name of Ramona Person at State Employees Credit Union             of

    Maryland in Rockville, Maryland.

    18   U.S.C. $ 1344
    18   U.S.C. $ 2




                                                            7
                                                                                                      USCA2 19
 Case
 CaseCase
      1:19-mj-00975-SJB
       1:19-mj-00975-SJB  Document
                          Document
           8:00-cr-00605-PJM       61 Filed
                              DocumentFiled
                                        19-110/23/19
                                             10/23/19  Page
                                                       Page20
                                               Filed 10/28/1918Page
                                                               of
                                                                of24
                                                                   1814
                                                                     PageID
                                                                       PageID
                                                                        of 14 #:18
                                                                                42
                                   J


                                              COUNT FOUR

             The Grand Jury further charges that:

             i.      Paragraphs 1 through 30 of Count One of this Indictment are incorporated herein

as   if   set forth in   full.

            2.       On or about July 19, 2000, in District of Maryland, the defendants,

                                   ABETUBOKUN A. ADESIOYE and
                                     YETUNDE F. OGUNYAIIKIN,

did knowingly execute, and attempt to execute, a scheme and artifice to defraud a financial

institution, and to obtain moneys, assets, securities and other property owned by, and under the

custody and control of, a financial institution, by means of false and fraudulent pretenses,

representations and promises, by obtaining fraudulent checks issued by SunTrust Bank in

Calverton, Maryland.

i8 u.s.c. $ 1344
18   U.S.C. $ 2




                                                          LYNNE A. BATTAGLIA
                                                          United States Attomey
A TRIIE BILL:



Foreperson

Date: July        3l ,2000




                                                     8
                                                                                                USCA2 20
